DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.
The abstract of the disclosure is objected to because it contains the implied phrase “The disclosure relates to”.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittman II (US 2009/0287140 hereinafter “Rittman’’).
In regards to claim 1, Rittman discloses a medical fluid coupling (10) configured to be connected to a connection section of a blood treatment apparatus or of a connecting adapter, the fluid coupling comprising:
a main body comprising:
a receiving section (34) configured for connecting to a fluid conduit of the connection section; and
a first latching element (40) having a first section that is elastically bendable or elastically tiltable (shown in fig. 3), the first latching element comprising at least one of: (i) a recess (44) for receiving a protrusion of the connection section and (ii) a protrusion (42) to reach into a recess of the blood treatment apparatus or of the connecting adapter,

In regards to claim 2, Rittman further discloses the main body further comprises a second latching (40) element having a second section that is elastically bendable or elastically tiltable.
In regards to claim 3, Rittman further discloses the first section of the first latching element and the second section of the second latching element are, in a non-connected state, arranged having a first distance between each other (shown in fig. 3), and wherein, during the process of connecting the fluid coupling to the connection section, the first space becomes a second distance which is larger than the first distance.
In regards to claim 4, Rittman further discloses at least one of the first section of the first latching element and the second section of the second latching element is designed as a tiltable section or is arranged at a further section of the respective latching elements in a tiltable manner (shown in fig. 3).
In regards to claim 6, Rittman further discloses the main body is made of or comprises a first material, and wherein the fluid coupling comprises at least one sealing element (34) made of a second material which is different from the first material (cross-hatching of figure 3 shows different materials).
In regards to claims 7, Rittman further discloses the main body defines a fluid guiding section (16), and wherein the sealing element comprises a through opening (18) having at least one inner diameter which corresponds to an inner diameter of the fluid guiding section.
In regards to claim 8, Rittman further discloses the main body defines a fluid guiding section therethrough having a first end area, a second end area, and at least one further opening (24) which is closed by a septum (50).
In regards to claim 10, Rittman discloses a  system, comprising: 
a fluid coupling (10); and 
a connection section (68, 70) of a connecting adapter, 
wherein the fluid coupling comprises a main body comprising: 
a receiving section (34) configured for connecting to a fluid conduit of the connection section; and 
a first latching element (40) having a first section that is elastically bendable or elastically tiltable (shown in fig. 3), the first latching element comprising at least one of: (i) a recess (44) for receiving a protrusion of the connection section and (11) a protrusion (42) to reach into a recess of the blood treatment apparatus or of the connecting adapter,
wherein the recess or the protrusion either faces the receiving section, or is arranged at the inner side of the first latching element, or both (shown in fig. 3), and
wherein fluid coupling and connection section are designed and provided to be latched together in a latching connection (shown in fig. 6).
In regards to claims 11 and 12, Rittman further discloses the main body defines a fluid guiding section therethrough, wherein an inner diameter (D1) of the fluid guiding section and an inner diameter  (D3) of a fluid conduit of the connection section are the same in an area of a front face assigned to or facing the fluid guiding section, wherein the inner diameter of the fluid guiding section, an inner diameter of a sealing element (34), and the inner diameter of the fluid 

    PNG
    media_image1.png
    293
    567
    media_image1.png
    Greyscale

In regards to claims 13, Rittman further discloses further comprising the blood treatment apparatus (60) comprising the connection section. 
In regards to claims 14, Rittman further discloses a tube line (66) connected to the fluid coupling.
In regards to claims 16, Rittman further discloses a tube line (30) connected to the fluid coupling.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rittman as applied to claim 1 above.
In regards to claim 5, Rittman disclose the fluid coupling of claim 1. While Rittman does not expressly disclose the inner diameter being between 4 and 4.5 mm; the inner diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rittman to have an inner diameter between 4 and 4.5 mm, as the inner diameter may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 15, Rittman disclose the fluid coupling of claim 1. While Rittman does not expressly disclose the length of the tube line being less than 100 mm; tube length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Rittman to have a tube length of less than 100 mm, as the tube length may be optimized to the desired operational parameters through the use of routine experimentation. A 
It is further noted with regards to claims 5 and 15 that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,786,663 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations found in claims 1-9 of the instant application are present in claims 1-8 of the reference patent.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 contains all limitations of the allowed claims of the parent application. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/02/2022